Citation Nr: 1432650	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a lumbar spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination concerning the severity of the Veteran's lumbar spine disability was conducted in October 2010.  The VA examiner noted objective evidence of pain on range of motion testing, but failed to indicate the degrees at which the pain began and ended.  The examiner also noted that the Veteran reported weekly flare-ups lasting hours, the functional impairment of which is that the Veteran is unable to get up.  However, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  8 Vet. App. 202, 207 (1995).  Accordingly, the October 2010 examination is inadequate and a new VA examination must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In his Form 9 appeal, the Veteran asserted that he had been seen by a VA doctor in March 2011.  The most recent VA treatment records associated with the claims folder are dated in May 2002.  These treatment records should be updated upon remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in San Francisco, California, and from the VA Medical Clinic in the Republic of the Philippines, and all associated outpatient clinics, including the community based outpatient clinic in Pasay City, Philippines, dated from May 20, 2002 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his service-connected lumbar spine disability.  The Veteran's claims file must be made available to the examiner for review, and the examination report must reflect that the claims file was reviewed.  The VA examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record.  Specifically, the VA examiner's opinion should address the following: 

a) Provide range of motion and repetitive motion findings in degrees for the thoracolumbar spine.  A goniometer should be used in conjunction with range of motion testing.

b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which pain begins and ends.

c) State whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202   (1995). If so, provide the degrees of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lower spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups. 

e) State whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and if so, which nerves are involved, and the extent of the impairment. 

f) Discuss whether the Veteran's lumbar spine disability is productive of any additional functional impairment. 

g) State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. 
§ 4.10 (2014).

3. Once all of the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



